DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 18 May 2020 has been considered.
	Claims 13-15 have been cancelled.  Claims 1-12 are pending and have been considered on the merits.

Claim Objections
Claim 4 is objected to because of the following informalities:  the second to last clause in Claim 4 should be revised to: “the [[BAL]] BAS has at least 60% sequence identity with …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 is indefinite in its recitation of “preferably a Corynebacterium, more preferably a Corynebacterium glutamicum, even more preferably Corynebacterium glutamicum ATCC13032, even more preferably a Corynebacterium capable of producing at least twice as much L-Tyrosine as compared to Corynebacterium glutamicum ATCC13032” since one cannot ascertain if these are merely embodiments within the scope of a Gram positive prokaryotic microbial cell or if the claim is intended to be limited to one or more of these preferred embodiments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon Vecilla et al. (WO 2016/189121 – see the IDS filed 18 May 2020).
Simon Vecilla et al. describe recombinant hosts for producing phenylpropanoid and phenylpropanoid derivative compounds (abstract).  Appropriate recombinant hosts include Corynebacterium cells (paragraphs [0095]-[0098]).  The recombinant host cells are genetically modified to include, for example, a gene encoding a tyrosine ammonia lyase (TAL) polypeptide and a gene encoding a 4-coumarate-CoA ligase (4CL) polypeptide (paragraphs [0069], [0071], [0117], [0118], [0128] and [0130]).  The recombinant host cells are transformed with recombinant constructs encoding the desired genes (paragraph [0095]).  The recombinant constructs can contain multiple genes and can be codon optimized for the recombinant host cell (paragraphs [0055] and [0092]).  Exemplary genes for use in the recombinant host cell include the gene encoding tyrosine ammonia lyase from Rhodobacter capsulatus (SEQ ID NO: 1, which is 100% identical to SEQ ID NO: 1 of the present application) and the gene encoding 4-coumarate ligase from Arabidopsis thaliana (SEQ ID NO: 3, which is 83% identical to SEQ ID NO: 9 of the present invention) (paragraph [0146]).
While Simon Vecilla et al. do not describe a working example with a bacterial host cell such as a Corynebacterium cell transformed with a gene encoding a tyrosine ammonia lyase and a gene encoding a 4-coumarate ligase such a recombinant host cell would have nevertheless been obvious to one of ordinary skill in the art because Simon Vecilla et al. explicitly teach the desirability of constructing such a cell.

s 1-8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Microbial Cell Factories, 15:49, 2016 – see the IDS filed 18 May 2020) in view of Simon Vecilla et al. (WO 2016/189121 – see the IDS filed 18 May 2020).
	Lee et al. describe a genetically engineered Saccharomyces cerevisiae cell for producing raspberry ketone (abstract).  The S. cerevisiae is transformed with heterologous genes encoding phenylalanine/tyrosine ammonia lyase, coumarate-CoA ligase and benzalacetone synthase (abstract).  The coumarate-CoA ligase gene was from Arabidopsis thaliana or Petroselinum crispum and the benzalacetone synthase gene was from Rheum palmatum (GenBank: AAK82824.1 which has 100% sequence identity with SEQ ID NO: 17 of the present application) (page 6 under “Gene synthesis”).  The recombinant S. cerevisiae was capable of producing raspberry ketone at a level of up to 7.54 mg/L (page 2 under “Effect of oxygen on the production of raspberry ketone”).
	Lee et al. do not describe a prokaryotic microbial host cell.
	Simon Vecilla et al. describe recombinant hosts for producing phenylpropanoid and phenylpropanoid derivative compounds (abstract).  Appropriate recombinant hosts include Corynebacterium cells (paragraphs [0095]-[0098]).  The recombinant host cells are genetically modified to include, for example, a gene encoding a tyrosine ammonia lyase (TAL) polypeptide and a gene encoding a 4-coumarate-CoA ligase (4CL) polypeptide (paragraphs [0069], [0071], [0117], [0118], [0128] and [0130]).  The recombinant host cells are transformed with recombinant constructs encoding the desired genes (paragraph [0095]).  The recombinant constructs can contain multiple genes and can be codon optimized for the recombinant host cell (paragraphs [0055] and [0092]).  Exemplary genes for use in the recombinant host cell include the gene encoding tyrosine ammonia lyase from Rhodobacter capsulatus (SEQ ID NO: 1, Arabidopsis thaliana (SEQ ID NO: 3, which is 83% identical to SEQ ID NO: 9 of the present invention) (paragraph [0146]).  The recombinant host cells of Simon Vecilla et al. are useful for generating metabolites produced from p-coumaroyl-CoA (Figure 1).
	It would have been obvious to one of ordinary skill in the art to have used a Corynebacterium host cell in the system of Lee et al. because Simon Vecilla et al. teach that Corynebacterium cells are desirable host cells for producing metabolites generated from p-coumaroyl-CoA.  Furthermore, Simon Vecilla et al. teach that the heterologous genes encoding tyrosine ammonia lyase (TAL) and 4-coumarate-CoA ligase (4CL) are advantageously codon optimized and/or are encoded by a single recombinant polynucleotide construct, as well as teaching alternative genes encoding tyrosine ammonia lyase (TAL) and 4-coumarate-CoA ligase (4CL) for incorporation into the recombinant host cell.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Microbial Cell Factories, 15:49, 2016 – see the IDS filed 18 May 2020) in view of Simon Vecilla et al. (WO 2016/189121 – see the IDS filed 18 May 2020) and Hagino et al. (US Patent No. 3,787,287).
Lee et al. and Simon Vecilla et al. have been described above.  Neither reference describes a Corynebacterium glutamicum host cell.
Hagino et al. describe a Corynebacterium glutamicum cell that produces L-tyrosine (abstract).
Corynebacterium glutamicum cell for the Corynebacterium host cell of Lee/Simon Vecilla because Hagino et al. teach that C. glutamicum produces L-tyrosine which would provide the advantage of not having to add an exogenous source of tyrosine for the raspberry ketone-process of Lee/Simon Vecilla which depends upon tyrosine as a starting metabolite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2020/0392544 is the publication which corresponds to the present application.
Guo et al. describe a bifunctional type III polyketide synthase from raspberry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652